EXHIBIT 10.5

 

Employment Agreement Amendment

 

Effective December 26, 2017 (the “Effective Date”) Mark J. Keeley (the
“Employee”) and First Foods Group, Inc. (the “Corporation”) enter into this
Employment Agreement Amendment (the “Amendment”) to the Employee’s March 1, 2017
Employment Agreement (the “Agreement”) as follows:

 

Responsibilities and Consideration. Employee will continue to work for the
Corporation as the Chief Financial Officer (CFO) and Director. Employee’s
compensation shall consist of cash-based compensation and share-based
compensation. Employee’s deferred cash-based compensation from February 1, 2017
through January 31, 2018 shall be reduced from $20,833 per month ($250,000 on an
annualized basis) to $12,500 per month ($150,000 on an annualized basis),
continue at that amount from February 1, 2018 through January 31, 2019, and
revert back to the original amount of $20,833 per month ($250,000 on an
annualized basis) starting February 1, 2019. Employee’s cash-based compensation
will be deferred until such time as the Corporation realizes $1,000,000 through
any combination of a debt transaction, an equity transaction, or total retained
earnings generated from annual net profit. Employee’s share-based compensation
will be a one-time award of 250,000 warrants in accordance with the December 26,
2017 warrant agreement (the “Warrant Agreement”). The Employee will continue to
have the opportunity to participate in various Corporation benefit plans, as
they are established by the Corporation.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.

 



 

FIRST FOOD GROUP, INC.

 

 

 

 

By:

/s/ Mark J. Keeley

By:

/s/ Abraham Rosenblum

 

 

Mark J. Keeley

 

 

Abraham Rosenblum

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hershel Weiss

 

 

 

 

 

Hershel Weiss

 



 